R-222




                                 April    8, 1947

   Hon. Charles A. Tosch          opInIon     No.   v-131
   County Audit or
   Dallas County                  Re :    Validity    of House Bill
   Dallas, Texas                          Ho. 377,    49th Lsglsla-
                                          ture.
   Dear Mr. Tosch:
                 Your recent    request     for an opinion   reads      as
   follows   :
                  “As County Auditor for Dallas County,
           I would greatly appreciate      an opinion from
           you as to the validity    of this bill.    ~Aques-
           tion has been raised regarding its applica-
          -tion to counties,   and cities,    based upon the
           following:
               nThe Act’ la questlon 1s Chapter 357;
          Page 627 of the Acts of the 49th Ieglslature,
          and appears .as Article  4413 (31) of Vernon’s
          Texas Civil Statutes.
                     “The ~orlglnal biii,     styled House Bill
             No, 377, was first       introduced    In the House,
             and the body OS the Act provides that the
. ,~: ,~.~ ’ ~follovlng   shall’give     preference   to war vet-
             erans:               ‘i‘
                         “1 . . . every public depa?t-
                  meat , +mmIssfbn, board and govern-
                  mental agency and npo~iall,publlc
                 ~:‘works of this state ‘. . .
                “In the caption      of the Act the enumeration.
          of the public’ bodies      Is as follows:
                   *..,’                                                     .:
                                   all public depart-
                  mentsY’c&u&ilons         board and all
                  other’governmsntal’agencl~s      and up-
     ,’
                 .on public works of this state an$i
                  of all counties,     cities,  towns, ana
                  school districts     thereof . . . ‘,


                                                                    .        _.
                                                                   -.    c




&n.      Charle’s A. Tosch,    Page 2, V-131


                “It Is apparent that the caption of the
         Act indicates     that the bill provides for its
         application   to cities,   towns, -counties and
         school districts,     whereas there Is no such
         provision   in the body of the Act Itself,
               “A study of the legislative     history of
         this Act makes me doubt that the Legislature
         of the State of Texas Intended that the State
         Veteran’s   Preference Act should apply to cities ,)
         towns, counties,    and school districts.
               “I shall greatly appreciate    your revlev-
         lng this Act and Its history and letting      me
         have your opinion as to whether or not the
         bill  Is valid as to Its application    to co;n-
         ties,  cities, towns and school districts.
              From the brief     submitted   with this   opinion   re-
quest,     we learn:
                 “The bill was referred    to the Committee
         on State Affairs.       On April 17, 1945, the bill
         was laid before the House on second reading,
         and a committee amndmetlt was offered        strlk-
         lng out all below the enacting clause and sub-
         stltlitlng   substantially    the same provisions
         that now appear In the act, except that the
         body of the bill provided ‘and upOn all pub-
         lic works of this State and of counties,         clt-
         lea, towns, and school districts       thereof.’
         The amendment was adopted.        The constlt utlonal
         rule requiring bills       to be read on three sep-
         arate days was then suspended, and the bill
         was placed on its third reading       and fiaal
         passage.
                "On May 31, 1945, House Bill 377 was
         laid before the Senate on its second reading
         and passage to third reading.         Senator Mart in
         offered   an amendment, striking      out all below
         the enacting clause and substituting         substan-
         tially   the sams provisions     except that the
         reference   to counties,   cities,    towns and
         school ,dIstrIcts  was eliminated from the
         body of the bill.     The amendment was adopted
         and the bill passed on third and final read-
         ing..
Hon. Charles A. Tosch,     Page 3, v-131


             “The House of Representatives    must have
       concurred la the Senate amendment as the Act
       now reads exactly as’.amended la the Senate.
       The Senate also ordered the caption of the
       bill corrected     to conform with the amendment
       but apparently the clerk failed to eliminate
       the reference     to counties, cities, towns and
       school districts.     ”
              It Is evident that the title       to House Bill
No. 377, 49th Legislature,          above, is broader than the
body of the bill.         The title   to the bill provides   ” . .
 . . for preference       of employment la all public depart-
ments, Connnlsslons, boards, and all atier          governmental
agencies,     and upon public works of this State and of
$1 counties,      cities,    towns and school districts    there-
          .     The body of the bill does not extend the
preheience of employment upon public vopks of all coun-
ties.   cities.   towns. and school dlstrlctii      of the State.

            Section 35, Article III     of the Conatltutlon
of this   State; that bears on this     questlon, reads!
               “Ho bill ~* * l l shall coatal& moFe than
       one subject,     which shall be expressed In its
       ~t1tl.e. But if any subject shall be embraced
       in an Act, ahlch shall not be expressed la
       the title,     snch an Act shall be void only as
       to so aiuch thereof as shall not be so expres-
       sed. n
             In the Texas case of Lover    Tax Collector
vs. Red Cab Company, 262 S.W. 147, 9’  application     for
writ of error refusedJ the Court, in determining the
constltutlonallty    of a statute whose title  was broader
than the enactment, said:
              “We therefore   hold that because the
       title   io.Chapter   75 (Acts 38th LegIslatWe,
       19.23) 1s broader than the enactment; la that,
       while the title     suggests that there was a tax
       on all passenger automobiles with a seating
       capacity in 8xcess of aeven passengersi        and
       there was an omission in the body of the Act
       in t&Is respect,     the title  did not. thereby
       become deceptive     and render any portion of
       the   enactment invalid. ”
              The Court of Civil Appeals, in arriving       at
this   decision,   followed the two established  rules      that
    :   ’                                             ..
                                                                        -




             Hon. Charles A. Tosch,   Page 4, v-131


             Section 35 of Artfcle  111 of the Texas Constitution
             should be given a liberal   and not a strict   construc-
             tlon, and that the manifest purpose of this provision
             of the Constltut ion is that when the caption of a
             bill  is read, it will give the members of the Legls-
             lature and the public a reasonable notice of the ob-
             ject and scope of the law, 39 Tex:Jur.,      page 97.
                        It Is stated in VOlume 25 of Ruling    Case
             Law, Section 109, page 866:
                        “That because the title   to a leglsla-
                  tlve enactment is broader than the enact-
                  ment , that is, includes several subjects
                  germane to the general subject legislated
                  upon, but omits one of such subjects from
                  the body of the act, this fact will not
                  render the enactment void, solely because
                  of such omission.    It. will do so, however,
                  if It clearly  appears that because of such
                  omlsslo~ the title   was thus rendered s$s-
                  leading as to what was really enacted.
                        The weight of authority outside of Texhs
             supports the proposition    that it is not an objection
             to the suffloiency   of a title  if such title Is broader
             than the body of the Act, so long as the title     fairly
             lndlcates  the soope and purpose of the Act.    A person
             reading It should be able, to expect leglslat ion of the
             character contained la the body of the Act.
                          The Maryland Court of Appeals, In the case
               of Mt. Vernon Woodberry Cotton Duck Company vu. Frank-
               fort Marine Accident and Plate Glass Insw~ance Company,
            ,~ 75 Aslant Ic 105;. said:
.
                        “The title   of the Act of 1992 Is claimed
                  to be misleading also because~ it indicates
                  that the Act Is to apply to the whole State,
                  while la the body of the Act many oi the coun-
                  ties la the State are excepted from Its opera-
                  tion.   Much of the legislation   la this State,
                  has been enacted in the same way, and we know
                  of no Idstance in which its constitutionality
                  has been. seriously   questioned on that ground. ’
                       Maryland’s Constitution  makes the ~same requlre-
             ment as Section 35, Art Icle III of the Texas Constitution.
Eon.   Charles     A.   Tosch,   Page 5, V-131


             !l!he Missouri  Supreme Court, In the case of
State of ~Mlssourl vs. Frederick C. Burgdoerfer,            17 3. W.
646, in construing       the constitutionality      of a bill whose
title   was broader than the body of the Act, held that
such bill would not be set aside on the constitutional
grOWidS   that its subject is not clearly expressed In its
title,   unless the Inference is irresistible           that the
title   misled those who voted for it.          The bill’s   title
read, “An Act to prohibit       book-making and pool-selling.’
The body of the bill only partially           prohlb,Ited and reg-
ulated such pract Ice.
             The    sams rule  was announced by the Michigan
Supreme    Court    In the case of Boyer VS. Grand Rapids, 83
Northwestern       1241, as follows:
              “It is true the body of an act must not,
       under our Constitution,      contain provisions  con-
       trary to, or not germane to, the subject mat-
       ter indicated    In the title;    but we do not under-
       stand the body of the act must contain all the
       provisions   it might contain under the tIt3;” to
       save the act from being unconstitutional.
            The question that we are called upon to decide
is whether the title     of Rouse Bill No. 377, 49th bSgiS-
lature,   admittedly broader than the Act ltself,~ can
stand up under the constitutional      requirement that a t$-
tle   of an Act must not deceive or mlslead~ the leglsla-
tors, and that it gives reasonable, notice of the ~subject
mstter of the statute to the Lsglslature         and to the PO-
ple . It ~1s our opinion that the caption here considered
meets these requirements.      Even if there was any consld-
erat Ion given the proposition    that the broader title         Was
false and decept lve, and therefore      lnsuffIclent    , we are
of the opinion that In the. final analysis,        because of
the foll6vlng    rule,  the party or court considering        the
statute   must,  as we do, find that this bill        is constltu-
tlonal.
              “Every reasonable presumption must be
       made in favor of the validity      of a statute
       and before an Act will be declared uncon-
       stitut   ional it must clearly   appear that its
       validity     cannot be supported by any reason-
       abler lntendmsnt or allowable presumption.
       These principles     apply to every inquiry mad+
       into the constltut lonal valldlt y of every
I




    Hon. Charles A. Tosch,      Page 6, v-131


          character of leglslat Iv? enactments 0”          Gulf
          Insurance Company vs. James, 185 S. W.           (2d)
          966 State vs. The Praetorians,    186 S.         W..
          (2dj 973, Koy vs. Schneider,   221 S.W. 880.
                While we hold that House Bill No. 377, 49th
     Leglslat ure, Is constitutional,    it necessarily     follows
     that the body of the bill Is controlling.        As the pref-
     erence of employment of veterans was not extended by
     this act to the public works of counties,      cities,      towns,
    land schools districts   of the State, the act does snot ap-
     ply to veterans who seek employment In these subdivisions.
                              SUMMARY
                 While the title    of House Bill No. 377,
          (Veteran’s     Preference Act),, 49th Legislature,
          is broader than the body of the enactment; It.
          was not such as to deceive or mislead the leg-                         _-:   .,

         ”Islators     who voted for the bill,   and therefore
          such cotidltlon     does not render the act uncon- ~
          stltutlonal.      Since, the’ body of the act did
          not extend .the .preference     of employment of ,.
          veterans on the public works of counties,’ cl!-
          les, towns, and school dIstrIct$,       and since,
          the body of the act Is controlling,       the act
          does not apply to veterans who seek employ-
          ment in these s,ubdIvIsIons.                                                      \,




                                        Yours   very   truly,

                                   ATTORNEX
                                          GENERALOF TEXAS


                                    By cs..~fi&g$y?~~~
                                           Charles P. Atkinson
                                                     Assistant


                                    APPROti
                                      -     APR. 10, 19%’


    CPA:jmg:mrj
                                                                          : ..

                                                 .